                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA


v.                                        CRIMINAL NO. 2:20-00003


ANDREW MARTIN HOPKINS


                    MEMORANDUM OPINION AND ORDER

      Pending before the court is defendant’s motion to continue.

(ECF No. 25).   In support of defendant’s motion, counsel for the

defendant states that he needs additional time to prepare this

case for trial, given that he was just recently appointed to

represent defendant.    Counsel for defendant needs additional time

to acquire and review discovery, which he anticipates will be

voluminous, as well as to investigate appropriate defenses.    The

government does not object to the motion to continue.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS defendant’s motion to continue.    In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. §3161(h)(7)(B) and found that failure to grant the

continuance would deny counsel for the defendant the reasonable

time necessary to effectively prepare for trial, taking into

account the exercise of due diligence.

      Accordingly, the court hereby ORDERS as follows:
     1.   Trial of this action is continued until June 16, 2020,

          at 9:30 a.m., in Charleston;

     2.   All pretrial motions are to be filed by May 25, 2020;

     3.   A pretrial motions hearing is scheduled for June 1,

          2020, at 2:00 p.m., in Charleston;

     4.   Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

          filing of defendant’s motion until the trial is

          excludable for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Order to counsel

of record, the United States Marshal for the Southern District of

West Virginia and the Probation Office of this court.

     IT IS SO ORDERED this 3rd day of March, 2020.

                                   ENTER:



                                    David A. Faber
                                    Senior United States District Judge
